Exhibit CONTACTS CORPORATE COMMUNICATIONS INVESTOR RELATIONS Lisa Mansfield Patrick O’Connor Corporate Marketing Chief Financial Officer Aviza Technology, Inc. Aviza Technology, Inc. Phone +1 (831) 439-6444 Phone +1 (831) 439-6360 Fax +1 (831) 439-6223 Fax +1 (831) 439-6320 lisa.mansfield@aviza.com pat.oconnor@aviza.com FOR IMMEDIATE RELEASE AVIZA TECHNOLOGY ANNOUNCES FISCAL YEAR 2009 FIRST QUARTER FINANCIAL RESULTS SCOTTS VALLEY, Calif., February 3, 2009—Aviza Technology, Inc. (NASDAQ: AVZA), a supplier of advanced semiconductor capital equipment and process technologies for the global semiconductor industry and related markets, today reported results for the first quarter of fiscal year 2009, which ended on December 26, FISCAL
